Citation Nr: 1440086	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  09-46 793A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder, to include as secondary to the service-connected degenerative disc disease at L3-L4 and/or degenerative disc disease of the cervical spine.

2.  Entitlement to a rating in excess of 20 percent for degenerative disc disease at L3-L4.

3.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from April 1975 to May 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the VA Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is necessary.  The evidence shows that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  As these records are potentially relevant to the issues on appeal, a remand is necessary to obtain those records.  Additionally, the Veteran was afforded a VA examination for his left shoulder in 2008.  A negative nexus opinion was provided, but with no rationale.  Also, since an examination for the Veteran's TDIU claim, he has had additional surgeries for different service-connected disabilities.  On remand, the Veteran should be afforded new VA examinations.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security Administration the records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

2.  Obtain the names and addresses of all medical care providers who treated the Veteran since 2008.  After securing the necessary release, obtain these records,

3.  Then, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any diagnosed left shoulder disorder.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service.  Based on the examination and review of the record, the examiner should address the following:  

(a) Is it at least as likely as not (50 percent or higher degree of probability) that any current left shoulder disorder was incurred in or aggravated by service?

(b) Is it at least as likely as not (50 percent or higher degree of probability) that any current left shoulder disorder was caused by his service-connected cervical spine and lumbar spine disabilities?  

(c) Is it at least as likely as not that any current left shoulder disorder was aggravated by his service-connected cervical spine and lumbar spine disabilities?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of left shoulder disability (i.e., a baseline) before the onset of the aggravation. 

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

4.  Also, accord the Veteran an appropriate VA examination to determine whether his service-connected disabilities render him unemployable.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

After examining the Veteran and reviewing the evidence, the examiner discuss the functional impact of the service-connected disabilities and provide an opinion as to whether the Veteran's service-connected disabilities, (sleep apnea, evaluated as 50 percent disabling; status post total arthroplasty, left knee, 30 percent; degenerative disc disease, cervical spine, 20 percent; arthritis, right shoulder, 10 percent; chondromalacia, right knee, 10 percent; and thoracic spine scoliosis, right Achilles tendon, growth right foot, cataract left eye, left ear hearing loss, septoplasty, sinusitis, diverticulum right kidney, excision lipoma left forehead, dermatofibroma lower legs, lipoma left thigh, and surgical scar, left knee, each evaluated at 0 percent) either singly or taken together, render him unable to secure or follow a substantially gainful occupation.  Detailed rationale is requested for the opinion provided.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

5.  Ensure that the examination reports comply with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

6.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 US.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



